DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-10 and 28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding semiconductor devices in claims 9 and 28, particularly in combination with the limitation that a top portion and a bottom portion of sidewall spacers comprising a first dielectric covering the second fins above and below the second active channel region and a second dielectric covering the first dielectric.  For example, Glass et al. (US 2018/0337183 A1) and Anderson et al. (US 9,299,835 B1), as the closest prior arts of record, both teach the semiconductor device including, but not limited to, different fin widths of the first and second fins of the first and second devices (See the Office Action mailed on 10/27/2020 rejecting previously presented claims 1 and 23) except the additional limitation of the sidewall spacer in combination as discussed above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829